NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4254-16T4


NEW CENTURY FINANCIAL
SERVICES, INC.,

        Plaintiff-Appellant,

v.

NIR DEGANI,

     Defendant-Respondent.
____________________________

              Submitted May 24, 2018 – Decided June 15, 2018

              Before Judges Gilson and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No.
              L-8644-00.

              Pressler Felt & Warshaw, LLP, attorneys for
              appellant (Lawrence J. McDermott, Jr., on the
              brief).

              Respondent has not filed a brief.

PER CURIAM

        Plaintiff New Century Financial Services, Inc. appeals from

the    following     orders    regarding    its   collection     action   against

defendant Nir DeGani: a January 6, 2017 order vacating a default
judgment; a January 13, 2017 order dismissing the complaint without

prejudice; a March 31, 2017 order denying a motion to suppress

defendant's     answer;   and   a     May   12,    2017   order   denying

reconsideration of the March 31 order.          We reverse and remand.

     Defendant obtained a Chase Bank credit card on which he

accumulated approximately $14,000 in debt.           Plaintiff purchased

defendant's credit card debt.         In October 2000, plaintiff filed

suit against defendant to collect the outstanding debt and accrued

interest.

     Defendant was served with the complaint but failed to respond.

On February 7, 2001, a default judgment was entered against

defendant for $17,051.61.

     In or around July 2001, defendant moved to vacate the default

judgment.      The motion was granted on August 3, 2001.             After

defendant filed an answer, plaintiff propounded discovery.             When

defendant failed to respond to the discovery requests, plaintiff

again moved for default.      On March 21, 2003, plaintiff obtained a

default judgment against defendant in the amount of $23,190.96,

plus costs.

     In December 2016, defendant moved to vacate the 2003 default

judgment.      The   motion   judge   granted     defendant's   motion    as

"unopposed."     However, plaintiff claimed it was not timely or

properly served with defendant's motion.          Plaintiff contended the

                                      2                            A-4254-16T4
motion clerk improperly designated the filing date of defendant's

motion as the return date of the motion.       Plaintiff argued it

submitted timely opposition to defendant's motion had the motion

been heard on the correct return date.     The motion judge's order

granting defendant's motion to vacate default judgment was signed

on January 6, 2017.   Plaintiff reasoned the judge had not reviewed

its opposition to the motion, filed on January 6, 2017, before

granting defendant's application. The January 6, 2017 order failed

to include a statement of reasons in support of the relief granted.

     On January 13, 2017, the judge entered an order dismissing

plaintiff's complaint without prejudice.     There were no written

or oral findings and legal conclusions regarding the judge's

January 13, 2017 order.     Nor was there any explanation why the

judge issued the order absent a motion.

     Plaintiff moved for reconsideration of the January 6, 2017

order.    Plaintiff requested oral argument on the reconsideration

motion.    However, on February 17, 2017, the motion judge denied

the motion without hearing oral argument.

     Plaintiff also filed a motion to suppress defendant's answer

for failure to provide discovery.      See R. 4:23-5(a)(2).      In a

written statement of reasons, the judge denied plaintiff's motion

on March 31, 2017.    In his order, the judge wrote "[t]rial in this

matter is scheduled for May 15, 2017."        The judge's notation

                                  3                           A-4254-16T4
scheduling a trial conflicted with the January 13, 2017 order

dismissing plaintiff's complaint without prejudice.

     In April 2017, plaintiff moved for reconsideration of the

March 31, 2017 order denying the motion to suppress defendant's

answer.     On May 12, 2017, without conducting oral argument, the

judge denied plaintiff's reconsideration motion, noting "pursuant

to this [c]ourt's January 13, 2017 order, plaintiff's complaint

is still dismissed without prejudice."        There was no statement of

reasons supporting the judge's January 13, 2017 order.            Thus, the

May 12, 2017 order, relying on the judge's reasoning in support

of the January 13, 2017 order, provided no explanation for the

denial of plaintiff's reconsideration motion.

     Plaintiff raises various appellate arguments related to the

orders on appeal.      We need not reach the merits of plaintiff's

arguments based on our determination that the orders must be

vacated and the matter remanded to the trial court for further

proceedings.

     Rule    1:7-4   requires   a   trial   court,   "by   an   opinion    or

memorandum decision, either written or oral, find the facts and

state its conclusions of law thereon . . . on every motion decided

by a written order that is appealable as of right."             The failure

of a trial court to meet the requirements of the rule "constitutes

a disservice to the litigants, the attorneys and the appellate

                                     4                              A-4254-16T4
court."   Curtis v. Finneran, 83 N.J. 563, 569-70 (1980) (quoting

Kenwood Assocs. v. Bd. of Adj. Englewood, 141 N.J. Super. 1, 4

(App. Div. 1976)).

     It is the obligation of a trial court to state its factual

findings and then connect those findings to the legal conclusions

in support of the ruling.         See Avelino-Catabran v. Catabran, 445

N.J. Super. 574, 594-95 (App. Div. 2016) (citing Monte v. Monte,

212 N.J. Super. 557, 565 (App. Div. 1986)). The failure to advance

reasons   in   support   of   a    judicial   decision    results   in   our

speculating as to the trial court's thinking.        See Salch v. Salch,

240 N.J. Super. 441, 443 (App. Div. 1990).         "Neither the parties

nor the appellate court is 'well-served by an opinion devoid of

analysis or citation to even a single case.'"            Allstate Ins. Co.

v. Fisher, 408 N.J. Super. 289, 300 (App. Div. 2009) (quoting

Great Atl. & Pac. Tea Co. v. Checchio, 335 N.J. Super. 495, 498

(App. Div. 2000)).

     For these reasons, the orders on appeal are vacated and the

matter is remanded to the trial court for further proceedings.             On

remand, the trial court should permit oral argument in accordance

with Rule 1:6-2(d) (motions requesting oral argument, other than

pretrial discovery or matters addressed to the calendar, "shall

be granted as of right").



                                      5                             A-4254-16T4
Reversed and remanded.   We do not retain jurisdiction.




                           6                          A-4254-16T4